Case 5:20-cv-05079-PKH-ELW Document 12                Filed 08/24/20 Page 1 of 4 PageID #: 41




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


 JOE BILLY SMITH                                                                    PLAINTIFF

 v.                                   Civil No. 5:20-cv-05079

 CPL. CLINT HAM, ET AL                                                           DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        The case is before the Court for preservice screening under the provisions of the Prison

 Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

 screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

 employee of a governmental entity.

                                      I. BACKGROUND

        Plaintiff filed his original Complaint on April 28, 2020. (ECF No. 1). On July 6, 2020,

 the Court ordered Plaintiff to file an Amended Complaint by July 20, 2020. (ECF No. 7). Plaintiff

 filed an Amended Complaint on July 15, 2020. (ECF No. 9).

        On July 24, 2020, the Court ordered Plaintiff to file a second amended complaint by August

 7, 2020. (ECF No. 10). In the Order, the Court noted that Plaintiff omitted page seven (7) from

 his first Amended Complaint. Plaintiff’s Second Amended Complaint was filed on August 10,

 2020. (ECF No. 11).

        In the Second Amended Complaint, Plaintiff names as Defendants the following

 individuals: Officer Clint Ham, Madison County Prosecutor Brent Bryan, Madison County

 Deputy Sheriff Jonathen Cornelison, and Madison County Deputy Sheriff Russell Alberts. (ECF

 No. 11).



                                                1
Case 5:20-cv-05079-PKH-ELW Document 12                  Filed 08/24/20 Page 2 of 4 PageID #: 42




        In Plaintiff’s first cause of action, he asserts that his 4th Amendment rights were violated

 by Defendant Clint Ham with respect to an incident on July 10, 2019. Plaintiff names Defendant

 Ham in both is personal and official capacities. Plaintiff states that Defendant Ham “searched my

 car and personal belongings without a warrant or my permission took a cell phone and my med.

 marijuana arrested me and later charged me and gave me charges for the phone and med.

 marijuana.” (ECF No. 11 at 4). With respect to his official capacity claim, when asked to describe

 the custom or policy that he believes caused the constitutional violation, Plaintiff states: “[i]tems

 took from my car without warrant or my permission after I told him he was not allowed to enter

 my car.” (ECF No. 11 at 5).

        In Plaintiff’s second cause of action, he asserts that his 14th Amendment rights were

 violated when evidence was illegally obtained. Plaintiff names Madison County Prosecutor Brent

 Bryan as Defendant to this claim and states July 10, 2019 through June 22, 2020 as the dates of

 occurrence. Specifically, when asked to describe the acts or omissions that form the basis for his

 claim, Plaintiff states “[f]ailure to follow due process was forced to except (sic) prison time for an

 illegally obtained phone and info on phone. I received 30 yrs prison time and I am still waiting

 for sentence on med. marijuana.” (ECF No. 11 at 5). With respect to his official capacity claim,

 when asked to describe the custom or policy that he believes caused the constitutional violation,

 Plaintiff states: “The prosecutor did not investigate evidence to make sure it was obtained with a

 search warrant and continues to not follow proper procedure.” (ECF No. 11 at 6).

        In Plaintiff’s third claim, Plaintiff states that his 4th Amendment rights were violated on

 July 10, 2019 by Defendants Deputy Jonathen Cornelison and Deputy Russell Alberts.

 Specifically, Plaintiff states “[t]hey search my car and personal belongings inside my car without

 a warrant or my permission took a cell phone and my med. marijuana arrested me and charged me



                                                   2
Case 5:20-cv-05079-PKH-ELW Document 12                  Filed 08/24/20 Page 3 of 4 PageID #: 43




 for the phone and the marijuana.” (ECF No. 11 at 6). With respect to his official capacity claim,

 when asked to describe the custom or policy that he believes caused the constitutional violation,

 Plaintiff states: “Items took from my car and took out of my personal belongings without warrant

 or permission after I told them they were not allowed to go in my car.” (ECF No. 11 at 7).

        Plaintiff seeks compensatory and punitive damages. He states: “I want all 4 to resign from

 their jobs and $500.00 dollars a day from July 10, 2019 and $545.00 a week from the week of July

 10, 2019 until this is settled and all of their back case log investigated.” (ECF No. 11 at 7).

                                      II. APPLICABLE LAW

        Under the PLRA, the Court is obligated to screen the case prior to service of process being

 issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

 frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

 monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

 does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

 sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

 stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

 must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

 (8th Cir. 1985).




                                                   3
Case 5:20-cv-05079-PKH-ELW Document 12                  Filed 08/24/20 Page 4 of 4 PageID #: 44




                                         III. DISCUSSION

        Plaintiff’s claims against Madison County Prosecutor Brent Bryan are subject to dismissal.

 A prosecutor is absolutely immune from suit for any conduct undertaken in his or her role as

 advocate for the state. Imbler v. Pachtman, 424 U.S. 409 (1976). Absolute prosecutorial immunity

 protects the prosecutor as a key participant in the criminal justice process, such that the prosecutor

 need not be inhibited from performing his or her functions by a constant fear of retaliation. Id. at

 428. This is true no matter the underlying motive of the prosecutor or the propriety of the actions

 taken. Myers v. Morris, 810 F.2d. 1437, 1446 (8th Cir. 1987) (finding that allegations that a

 prosecutor proceeded with a prosecution based on an improper motive did not defeat absolute

 prosecutorial immunity); Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006) (“Actions

 connected with initiation of prosecution, even if those actions are patently improper are

 immunized.”) (internal quotation omitted).

                                         V. CONCLUSION

        For the foregoing reasons, Plaintiff’s Second Amended Complaint is DISMISSED

 WITHOUT PREJUDICE with respect to Separate Defendant Brent Bryant.

        Service on the remaining claims will be directed through a separate order.

        IT IS SO ORDERED this 24th day of August 2020.


                                                               /s/P. K. Holmes, III
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                   4
